Citation Nr: 0600059	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) which increased the evaluation 
of the veteran's service connected right knee disability to 
10 percent, effective February 28, 2002.  During the pendency 
of the appeal, the RO increased the evaluation to 20 percent 
in November 2004, effective February 28, 2002.  

In his substantive appeal received by the RO in July 2003, 
the veteran requested a hearing before the Board, sitting at 
the RO (Travel Board hearing).  In a letter received at the 
RO in June 2004 he indicated that, in lieu of a Travel Board 
hearing, he wished to have a hearing before a RO hearing 
officer.  That hearing was held in July 2004 and a transcript 
is of record.  

In his notice of disagreement (NOD), received at the RO in 
February 2003, the veteran stated that his right knee 
disability prohibited him from obtaining stable employment or 
being employed.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDING OF FACT

The veteran's right knee disability is currently manifested 
by pain, flexion from 0 to 130 degrees, with pain at 100 
degrees, crepitus, flare-ups of pain 4 or 5 days a week, and 
use of a brace.  There is no instability, subluxation, 
locking pain, joint effusion, or limitation of extension.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's right knee condition have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5256-5262, 5275 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

Failure to provide element (1) would generally be prejudicial 
to a claimant; while failure to provide element (2), (3), or 
(4) notice is generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in July 2002 regarding this claim.  This letter 
informed the veteran of the type of information and evidence 
necessary to grant an increased evaluation for his right knee 
condition.  

With regard to elements (2) and (3), the July 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records or other 
records, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The July 2002 VCAA letter informed the veteran that he should 
submit any evidence which showed that his disability had 
gotten worse since the last time his claim was reviewed and 
informed him where to send the evidence and when it needed to 
be submitted.  In addition, VA provided notice of the fourth 
element of the duty to notify by including the language of 
38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the May 2003 SOC.  The 
VCAA letter in conjunction with the SOC, shows that the 
veteran was adequately advised to submit evidence pertinent 
to his claim for an increased rating.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that VCAA notice should be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
some notice was given after the first AOJ adjudication of the 
claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, the July 2002 notice was 
provided prior to the most recent transfer of the veteran's 
case to the Board.  

The Board observes that an error in the timing of notice is 
not remandable error unless the appellant "identif[ies] with 
considerable specificity, how the notice was defective and 
what evidence the appellant would have provided or requested 
the Secretary to obtain...had the Secretary fulfilled his 
notice obligations; further, an appellant must also assert, 
again with considerable specificity, how the lack of that 
notice and evidence affected the essential fairness of the 
adjudication.  Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005), citing Mayfield 19 Vet. App. at 
121. 

The Board finds that there is no indication of prejudice in 
the notice provided with regard to the claim decided in this 
decision.  See Mayfield, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled.  
The veteran's VA and private treatment records regarding his 
right knee condition have been associated with the claims 
file, and the veteran has not identified any further evidence 
which is pertinent to his claim.  In a February 2004 
statement to the RO, the veteran waived the 60 day due 
process waiting period and remarked that he felt he had 
stated his case completely.    

The veteran was also afforded VA examinations in July 2002, 
October 2004, and April 2005 to evaluate his condition.  The 
Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.


II.  Factual Background

The veteran was initially granted service connection for a 
right knee disability with a noncompensable evaluation in 
October 1979.  In March 1982 this evaluation was increased to 
10 percent.  In June 1984, the RO reduced the evaluation to 0 
percent.  This noncompensable evaluation was continued by the 
RO in July 1989, June 1990, and September 1990, and was 
confirmed by a January 1991 Board decision. 

In February 2002 the veteran filed a claim for an increased 
rating for his right knee disability.  At VA examination in 
July 2002 the veteran reported locking pain 3 to 4 times a 
week and unpredictable swelling.  He stated that he 
experienced flare-ups of 30 minutes to an hour 3 or 4 times a 
week.  The veteran noted that he wore a steel reinforced knee 
brace given to him by VA and took naproxen for pain.  
Physical examination of the right knee showed no heat, 
swelling, or effusion and Drawer and McMurray's tests were 
normal.  Flexion was to 100 degrees and extension was full to 
0 degrees.  The examiner noted that weakness, fatigue, 
incoordination, or lack of endurance did not affect the range 
of motion.  The examiner also noted that the veteran's leg 
lengths were symmetrical, at 87 cm.  

The examiner found no evidence of subluxation, locking pain, 
or effusion.  The diagnosis was chondromalacia patella of the 
right knee with residual of pain and multipartite patella per 
X-ray with subjective factors of instability of the knee 
requiring a reinforced brace, and pain in the knee, and an 
objective factor of limitation of motion.  

In July 2004 the veteran was afforded an RO hearing before a 
hearing officer.  The veteran stated that he was a college 
student and was required to walk a lot across campus and that 
such walking caused his knee to swell and have a throbbing 
pain.  He also stated that his knee popped constantly, locked 
about once a month, and swelled 2 or 3 times a week.  
Medication seemed to relieve the pain.  The veteran reported 
that his knee gave out once or twice a month with a little 
strenuous exercise, like walking up stairs.  He was wearing a 
knee brace at the hearing, and indicated that he had used the 
brace every day for two years.  He also stated that his right 
leg was a fraction longer than the left.  

The veteran underwent a VA examination in October 2004.  The 
veteran reported taking naproxen to treat his right knee 
pain, and flare-ups of pain with walking more than 30 or 40 
minutes.  

Physical examination revealed that extension of the right 
knee was full to 0 degrees with no pain, and flexion was 0 to 
130 degrees active, 0 to 140 degrees passive, with pain from 
140 to 150 degrees.  The right knee had tenderness at the 
lateral aspect with pressure over the kneecap and pain behind 
the kneecap.  There was no effusion, erythematous change, 
muscle atrophy, or instability.  McMurray's sign was negative 
but there was some crepitation on motion.  Repetitive use 
showed no additional loss of motion, and no fatigue, 
incoordination, or lack of endurance.  There was no evidence 
of inflammatory arthritis or ankylosis.  Both legs were noted 
to be the same length.  

The diagnosis was chondromalacia patella of the right knee, 
discoid lateral meniscus of the right knee by MRI evaluation 
with residual pain and residual motion and no apparent 
instability, although the veteran had a creaking sensation on 
walking.  

The veteran submitted private outpatient treatment reports 
dated in 2004, with regard to a claim for service connection 
for a left knee and a back condition.  These reports also 
discussed the right knee and continued to reveal pain and 
tenderness with slight limitation in range of motion.  
 
In April 2005, the veteran underwent another VA examination 
to evaluate his knees and back.  The examiner noted an 
October 2004 VA MRI report showing arthritis in the right 
knee.  The veteran reported pain in the right knee on 
walking, standing, and weight bearing, and reported that it 
flared up 4 or 5 times a week, each flare up lasting all day, 
but that there was no incapacitation.  

On physical examination of the right knee the examiner noted 
the steel reinforced brace.  McMurray's and Drawer tests were 
normal and there was no subluxation, locking pain, joint 
effusion, or ankylosis, but there was crepitus.  Range of 
motion measured full extension to 0 degrees and flexion from 
0 to 130 degrees with pain occurring at 100 degrees.  The 
examiner noted that the right knee range of motion was 
additionally limited by repetitious use, weight bearing, 
fatigue, weakness, lack of endurance, and pain, with pain 
being more dominant.  

The diagnosis was degenerative arthritis, however, VA asked 
the examiner to clarify his diagnosis as the veteran's March 
2005 right knee X-ray was reported as normal.  In an 
addendum, the examiner stated that the diagnosis should have 
been right knee strain and that he had no documentation of an 
MRI reportedly showing degenerative arthritis.  


III.  Legal Analysis

Despite the increased evaluation, the veteran has not been 
awarded the highest possible evaluation.  As a result, the 
veteran is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range of motion loss due to any weakened movement, 
excess fatigability, incoordination or pain.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's right knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5262 for 
impairment of the tibia and fibula where there is malunion 
with moderate knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  A higher evaluation of 30 percent is 
warranted where there is marked knee or ankle disability and 
a 40 percent evaluation is warranted for nonunion with loose 
motion requiring a brace.  

The veteran's complaints have consistently centered around 
the right knee and there has been no complaint regarding the 
ankle.  Accordingly, the veteran's condition is most properly 
evaluated on the basis of knee impairment.  

The Board finds that the veteran's right knee impairment does 
not rise to the level of a "marked" disability.  Despite 
the veteran's subjective complaints of pain, popping, and 
locking, medical evidence has consistently shown only slight 
limitation of flexion, no limitation of extension, no 
instability, and normal X-rays.  

While a higher evaluation under Diagnostic Code 5262 is not 
appropriate based on the current medical evidence, the Board 
can consider evaluating the disability under other diagnostic 
codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
Diagnostic Code should be upheld if supported by explanation 
and evidence).  

Diagnostic Code 5258 offers a maximum evaluation of 20 
percent for dislocated semilunar cartilage and Diagnostic 
Code 5259 offers a maximum evaluation of 10 percent for 
symptomatic removal of semilunar cartilage.  As the veteran 
is already in receipt of a 20 percent evaluation for his 
right knee disability, and medical evidence has not shown the 
existence of either of these conditions in the right knee, 
evaluation under these Diagnostic Codes is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  

An evaluation higher than 20 percent is provided under 
Diagnostic Code 5256, for ankylosis of the knee.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  There is no medical evidence of 
ankylosis in this case and so evaluation under Diagnostic 
Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.   

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

An evaluation under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee, is not 
warranted.  Despite subjective reports of "giving way" the 
medical evidence has shown the veteran's right knee not to 
have subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Evaluation under Diagnostic Code 5003 is not warranted, 
because X-rays have not shown arthritis, as is required for a 
compensable evaluation under that diagnostic code.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2005).

The criteria for an evaluation under Diagnostic Code 5260, 
for limitation of flexion of the leg, are also not warranted.  
Under this diagnostic code, limitation of flexion to 60 
degrees warrants a noncompensable evaluation.  The greatest 
limitation of flexion in the right leg demonstrated by 
medical evidence (even with consideration of functional 
factors) was to 100 degrees with pain.  This limitation does 
not rise to a compensable level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260; see 38 C.F.R. § 4.40, 4.45 (2005).

A compensable evaluation under Diagnostic Code 5261, for 
limitation of extension of the leg is not possible because 
the medical evidence has consistently shown the veteran to 
have full extension in the right leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

A higher evaluation is available under Diagnostic Code 5275, 
evaluating shortening of the bones of the lower extremity.  
While the veteran stated at his RO hearing that his right leg 
was a fraction longer than the left, the July 2002 and 
October 2004 VA examinations both indicated that his legs 
were the same length, thus, evaluation under Diagnostic Code 
5275 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5275.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has asserted that his right knee condition has 
interfered with his ability to find employment.  Inasmuch as 
the veteran is not currently employed, his disability is not 
causing marked interference with any current employment.  The 
veteran's right knee disability has not required any, much 
less frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased evaluation of the right knee condition, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's right knee disability is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


